Citation Nr: 0411087	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  01-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
degenerative arthritis of the left knee.

2.  Entitlement to an evaluation greater than 20 percent for 
degenerative arthritis of the right knee.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from June 1954 to June 1956, and 
from September 1961 to April 1962, with interim service in a 
reserve component.

This case initially came to the Board of Veterans' Appeals (Board) 
from a November 2000 decision by the Columbia, South Carolina, 
Regional Office (RO).  In February and July 2002, the Board 
undertook further evidentiary development and, in August 2003, 
remanded the case for consideration of the evidence developed by 
the RO.


FINDINGS OF FACT

1.  The veteran's bilateral knee arthritis is manifested by 
extension limited to 15 degrees on the right and to 10 degrees on 
the left.

2.  Although there is evidence of pain, weakness, and fatigability 
with prolonged standing or walking, there is no evidence of 
increased limitation of motion due to such factors or during 
flare-ups.


CONCLUSIONS OF LAW

1.  The veteran's degenerative arthritis of the left knee does not 
meet the criteria for an evaluation greater than 20 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, and 
Diagnostic Codes (DC) 5003, 5260, 5261 (2003).

2.  The veteran's degenerative arthritis of the right knee does 
not meet the criteria for an evaluation greater than 20 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, and 
DC 5003, 5260, 5261 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete claim, the RO 
must notify the claimant of the evidence needed to substantiate 
it.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, 
the RO received the veteran's increased-rating claim in October 
2000 and issued the decision, from which the veteran appealed, in 
November.  In February 2001, the RO advised the veteran of 
evidence needed to substantiate his claim.  The RO should provide 
the requisite notice upon receipt of a claim, i.e., before issuing 
a decision on the merits.  Id.; Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Here, the veteran received notice after the 
November 2000 RO decision but, in October 2003, the RO 
readjudicated the claim based on all the evidence of record.  
Thus, the Board finds any error in the timeliness of notice to be 
harmless.  Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) 
(error that would not change the outcome of appellant's claim is 
harmless).

In addition to notice, VA must make reasonable efforts to assist a 
claimant obtain evidence in support of an original, a reopened, or 
an increased-rating claim unless there is no reasonable 
possibility that the claim can be substantiated.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  Here, in February 2001, the RO asked 
the veteran to identify health care providers who had treated his 
knees.  In March, he responded that all of his treatment had been 
provided by the Columbia VA hospital, and the RO obtained 
treatment records and examination reports from the hospital.  In 
February and July 2002, the Board prescribed additional VA 
examinations the reports of which have been associated with the 
file.  In view of the foregoing, the Board finds that all evidence 
necessary for equitable resolutions of these increased-rating 
claims has been obtained, and there is no reasonable possibility 
that further assistance will produce additional relevant evidence.  
Id.

Turning first to the foundation of this case, the veteran 
sustained knee injuries during his first period of active service 
and, during his second period of active service, was diagnosed 
with arthritis of the knees.  A June 1962 RO decision granted 
service connection for arthritis of the knees and assigned a 20 
percent evaluation.  In October 2000, the veteran sought an 
increased evaluation.

The Board is not concerned here with service connection, as that 
has already been established; it is the level of disability that 
is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, 
each disability must be viewed in relation to its history, so 
examination reports and treatment records dating back to the date 
of the claim are considered.  38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.  The VA Schedule for Rating Disabilities, Part 4 of 
title 38 of the Code of Federal Regulations, identifies various 
disabilities by separate diagnostic codes.  38 C.F.R. § 4.27.  
Within diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average impairment 
of earning capacity caused by the rated disability, and those 
specific ratings are generally considered adequate to compensate 
for considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When there is a 
question as to which of two evaluations should be assigned, the 
higher evaluation is assigned if the disability picture more 
nearly approximates the criteria for that evaluation; otherwise, 
the lower evaluation is assigned.  38 C.F.R. § 4.7.  Reasonable 
doubt as to the degree of disability is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  The assignment of an accurate 
evaluation requires an assessment of anatomical damage and 
functional loss with respect to the foregoing elements.  
Functional loss may be due to anatomical damage manifested by 
deformity, by the absence of necessary bones, muscles, or 
associated structures, by adhesions, by defective innervation, or 
by other pathology.  Functional loss may also be due to pain, but 
complaints of pain must be supported by adequate evidence of 
pathology and by the visible behavior of the claimant.  See, 
generally, DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 
4.40.  As regards the joints, the factors of disability reside in 
reduction of their normal excursion of movement in different 
planes.  In rating disability of the joints, consideration must be 
given to demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and swelling, 
deformity, and atrophy from disuse.  DeLuca; 38 C.F.R. § 4.45.

Turning now to the evidence of record, the veteran underwent VA 
orthopedic examinations in November 2000 and in May and July 2002.  
Examiners noted the veteran's history of inservice knee injuries, 
and his report that his knees "locked" after walking two to three 
hundred yards.  His gait was antalgic and worsened on stairs.  
Examination revealed mild varus deformity bilaterally, medial 
joint line tenderness, and bony changes on the medial aspects, but 
no anterior-posterior or medial-lateral instability.  X rays 
showed bony changes in all three compartments and severe joint 
space narrowing, all bilaterally.  The range of motion, in 
November 2000, was from 10 to 100 degrees bilaterally.  Notably, 
the range of motion, in May and July 2002, was from 10 to 85 
degrees on the left and from 15 to 90 degrees on the right.  The 
assessment was degenerative arthritis of the knees and the 
examiner, in May 2002, specifically noted the decreased range of 
motion.

An October 2003 RO decision increased to 20 percent the evaluation 
for each knee.

With arthritis, painful motion is an important factor of 
disability and evidence thereof, e.g., facial expression, wincing, 
etc., with pressure, manipulation, or motion, as well as crepitus 
in joint structures, should be carefully noted.  The law intends 
to recognize the residuals of healed injury, e.g., actually 
painful motion or unstable or malaligned joints, as entitled to at 
least the minimum compensable rating for the joint.  Flexion 
elicits such manifestations and the joints involved should be 
tested for pain on active and passive motion and on weight- and 
nonweight-bearing.  38 C.F.R. § 4.59.

Under the rating criteria of DC 5003, degenerative arthritis, 
established by X ray, is rated on the basis of limitation of 
motion of the joint involved.  If limitation of motion is 
demonstrated, but not to a compensable degree, then a 10 percent 
evaluation is assigned for each major joint or group of minor 
joints involved.  If there is no limitation of motion, a single 20 
percent evaluation is warranted if two or more major joints or two 
or more minor joint groups are involved and there are occasional 
exacerbations.  If there is no limitation of motion, and no 
exacerbations, then a single 10 percent evaluation is warranted, 
but only if two or more major joints or two or more minor joint 
groups are involved.  See DC 5003.

The normal range of motion for the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate II.  Under the provisions of DC 5261 
(limitation of extension of the leg) and DC 5260 (limitation of 
flexion of the leg), a 10 percent evaluation is warranted when 
extension is limited to 10 degrees or when flexion is limited to 
45, a 20 percent evaluation is warranted when extension is limited 
to 15 degrees or when flexion is limited to 30, and a 30 percent 
evaluation is warranted when extension is limited to 20 degrees or 
when flexion is limited to 15.

Range of motion testing of the veteran's knees shows that 
extension is limited to 10 degrees on the left and 15 on the 
right, and flexion is limited to 85 degrees on the left and 90 on 
the right.  Thus, the evidence of record shows that a 20 percent 
evaluation is warranted for the right knee, but only a 10 percent 
evaluation is warranted for the left.  Clearly, an evaluation 
greater than 20 percent is not warranted for either knee.

The Board has considered the DeLuca case and 38 C.F.R. § 4.45 in 
light of the evidence of record.  There is evidence of fatigue and 
weakness with prolonged standing or walking and, thus, lack of 
endurance, but there is no evidence of increased limitation of 
motion due to these symptoms, or during flare-ups, so as to 
warrant an evaluation greater than 20 percent for either knee.  
Moreover, the Board is of the view that, since the 20 percent 
evaluation assigned the veteran's left knee is greater than the 10 
percent evaluation warranted by the evidence, he is adequately 
compensated even if there is some increased limitation of motion 
due to fatigue, weakness, or lack of endurance, or during flare-
ups.

In view of the foregoing, the Board is unable to find, within the 
four corners of this file, evidence that would permit an 
evaluation greater than 20 percent for either knee.


ORDER

An evaluation greater than 20 percent, for degenerative arthritis 
of the left knee, is denied.

An evaluation greater than 20, percent for degenerative arthritis 
of the right knee, is denied.




____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



